Exhibit 10.4
OSTEOTECH, INC.
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT is effective as of the 31st day of
December 2008, between OSTEOTECH, INC., a Delaware corporation (the
“Corporation”) and Robert Wynalek (the “Employee”).
WITNESSETH:
WHEREAS, the Corporation and the Employee have entered into that certain
Employment Agreement, effective as of the 27th day of September 2004 (the
“Employment Agreement”), pursuant to which the Corporation retained the Employee
as Senior Vice President Sales & Marketing, and
WHEREAS, the Corporation and the Employee now desire to amend the terms of the
Employment Agreement principally for the purpose of bringing it into compliance
with the requirements of section 409A of the Internal Revenue Code of 1986, as
amended.
NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, the parties hereto agree as follows:
1. Section 2 is amended by adding thereto the following sentence:
The Employee’s most current, title, duties and compensation will be found in the
permanent employment files in the Corporation’s Human Resources Department.
2. Section 9 of the Employment Agreement is hereby amended by adding thereto the
following:

  (d)   409A Payment Trigger. For the purpose of this Section 9, for the purpose
of paying all amounts subject to section 409A of the Internal Revenue Code and
for the purpose of qualifying for the exemption from 409A for separation pay due
to involuntary separation from service without cause (the so-called “2X
exception”), all references to termination of employment, terminate employment,
termination date and other derivatives of those words shall be construed and
applied to mean Separation From Service.

  (e)   409A Delay. Notwithstanding the foregoing, to the extent that any
payment due hereunder is: (i) deferred compensation subject to section 409A of
the Internal Revenue Code, and (ii) is payable to a specified employee (as that
term is defined in section 409A), and (iii) is payable when the Corporation is a
publicly traded company (as defined in section 409A), and (iv) is payable on
account of the specified employee’s Separation From Service, payment of any part
of such amount that would have been made during the six (6) months following the
Separation From Service shall not then be paid but shall rather be paid on the
first day of the seventh (7th) month following the Separation From Service.

 

 



--------------------------------------------------------------------------------



 



  (i)   Identifying Specified Employees. For this purpose, specified employees
shall be identified by the Corporation (I) on a basis consistent with
regulations issued under section 409A, and (II) as required by regulations
issued under section 409A, on a basis consistently applied to all plans,
programs, contracts, agreements, etc. maintained by the Corporation that are
subject to section 409A.     (ii)   Interpretation. It is expressly intended
that, to the maximum extent permitted by law, benefits under this Agreement
shall be exempt from section 409A (e.g., as a separation pay plan that provides
for separation pay only upon an involuntary separation from service without
cause). To the extent that section 409A is applicable to this Agreement, this
Agreement shall be construed and administered to comply with the rules of
section 409A. Neither the Corporation nor any of its officers, directors, agents
or affiliates shall be obligated, directly or indirectly, to the Employee or any
other person for any taxes, penalties, interest or like amounts that may be
imposed on the Employee or other person on account of any amounts under this
Agreement or on account of any failure to comply with any Code section.

  (f)   Separation From Service. As used in this Agreement, the term “Separation
From Service” (and derivatives of that phrase such as “Separates,” and
“Separated From Service”) shall mean a severance of the Employee’s employment
relationship with the Corporation and all affiliates, if any, for any reason
other than the Employee’s death, as determined subject to the following:

  (i)   Facts and Circumstances & 20% Rule. Whether a Separation From Service
has occurred is determined based on whether the facts and circumstances indicate
that the Corporation and Employee reasonably anticipated that no further
services would be performed after a certain date or that the level of bona fide
services the Employee would perform after such date (whether as an employee or
as an independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
thirty-six (36) month period (or the full period of services to the Corporation
and all affiliates if the Employee has been providing services to the
Corporation and all affiliates less than thirty-six (36) months). A transfer
from employment with the Corporation to employment with an affiliate of the
Corporation shall not constitute a Separation From Service. For this purpose
“affiliate” shall be determined in accordance with regulations issued under
section 409A of the Internal Revenue Code but using an eighty percent (80%)
ownership test.

 

2



--------------------------------------------------------------------------------



 



  (ii)   Leaves of Absence. A Separation From Service shall not be deemed to
occur while the Employee is on military leave, sick leave or other bona fide
leave of absence if the period does not exceed six (6) months or, if longer, so
long as the Employee retains a right to reemployment with the Corporation or an
affiliate under an applicable statute or by contract. If the period of leave
exceeds six (6) months and the Employee does not retain a right to reinstatement
under an applicable statute or by contract, the Separation From Service is
deemed to occur on the first date immediately following the six (6) month
period. For this purpose, a leave is bona fide only if, and so long as, there is
a reasonable expectation that the Employee will return to perform services for
the Corporation or an affiliate. Notwithstanding the foregoing, a twenty-nine
(29) month period of absence will be substituted for such six (6) month period
if the leave is due to any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of no less than six (6) months and that causes the Employee to
be unable to perform the duties of his or her position of employment.

3. Other than as set forth in this Amendment, all of the terms and conditions of
the Employment Agreement shall continue in full force and effect.
4. This Amendment shall be governed by and construed in accordance with the laws
of the State of New Jersey, without reference to the conflicts of laws of the
State of New Jersey or any other jurisdiction.
IN WITNESS WHEREOF, the parties have duly executed this Amendment No. 1 to
Employment Agreement effective as of the date first above written.

              OSTEOTECH, INC.   EMPLOYEE:
 
           
By:
  /s/ Sam Owusu-Akyaw   By:   /s/ Robert Wynalek
 
           
Name:
  Sam Owusu-Akyaw   Name:   Robert Wynalek
Title:
  President and Chief Executive Officer   Title:   President, Domestic

 

3